Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the trench … is suspended above the semiconductor region” as unclear as to how a trench could be suspended without a wall supporting the sidewall of the trench”. Furthermore, the specification clearly states “the trenches 225… is suspended above the semiconductor region 220 by the dielectric films 235 of the dielectric lattice”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16 of copending Application No. 17/248387 (US 2022/0238512 (512)). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application as claimed in claims 1-5 and 13 is similar to that of the claimed limitations of US 2022/0238512 as claimed in claims 1-13 and 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, (512) claims a semiconductor device comprising: a semiconductor region; an active region disposed in the semiconductor region; and a termination region disposed on the semiconductor region and adjacent to the active region, termination region including: a trench having a conductive material disposed therein; a first cavity separating the trench from the semiconductor region, a portion of the first cavity being disposed between a bottom of the trench and the semiconductor region; and a second cavity separating the trench from the semiconductor region (claim 1).
Regarding claim 2, (512) claims the portion of the first cavity is a first portion of the first cavity; a second portion of the first cavity is disposed along a first sidewall of the trench; and a portion of the second cavity is disposed along a second sidewall of the trench (claim 2).  
Regarding claim 3, (512) claims the termination region further includes: a three-dimensional dielectric film lattice defining a plurality of cavities including the first cavity and the second cavity, a first sidewall of the trench, a second sidewall of the trench, and the bottom of the trench being defined by the three-dimensional dielectric film lattice, the first sidewall of the trench, the second sidewall of the trench, and the bottom of the trench being disposed on the conductive material (claim 3).  
Regarding claim 4, as best the examiner is able to ascertain claim 4, (512) claims the trench, along a vertical line orthogonal to the semiconductor region, is suspended above the semiconductor region (claim 4).  
Regarding claim 5, as best the examiner is able to ascertain claim 5, (512) claims the trench is suspended above the semiconductor region by a dielectric film of the three-dimensional dielectric lattice (claim 5).  
Regarding claim 13, (512) claims a capacitor comprising: a semiconductor region defining a first plate of the capacitor; a trench having a conductive material disposed therein, the conductive material defining a second plate of the capacitor; and a cavity separating the trench from the semiconductor region, a portion of the cavity being disposed between a bottom of the trench and the semiconductor region, the cavity being included in a dielectric of the capacitor (claim 16).  
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/248387 (US 2022/0238512 (512)) in view of Lui et al., US 2015/0137225.  
Regarding claim 7, (512) does not explicitly claim the conductive material is doped polysilicon.
Lui teaches the use of polysilicon as a gate material [0032] in order to form a MOSFET device [0002] (note, undoped polysilicon is not conductive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 of (512), as taught by Lui, to have the conductive material a doped polysilicon on order to form a MOSFET device.
Allowable Subject Matter
Claims 17-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811